Exhibit 10.39

[Fannie Mae Letterhead]

September 1, 2005

The Honorable Stephen A. Blumenthal

Acting Director

Office of Federal Housing Enterprise Oversight

1700 G. St. NW

Washington, DC 20552

Dear Director Blumenthal:

On October 19, 2000, Fannie Mae and Freddie Mac (the corporations) announced
their voluntary adoption of a series of financial risk management and disclosure
commitments designed to enhance market discipline, liquidity and capital. In
consultation with OFHEO, Fannie Mae and Freddie Mac have reviewed these
commitments, are updating them to ensure their continuing effectiveness, and are
setting forth the process by which the commitments are being implemented.1

1. Issuance of Subordinated Debt

Fannie Mae and Freddie Mac will issue subordinated debt for public secondary
market trading and rated by no less than two nationally recognized statistical
rating organizations:

 

  •  

The purpose of the subordinated debt is to provide market information on the
perceived risks of each corporation and, in addition to capital, to provide
protection to senior debt holders.

 

  •  

Subordinated debt will be issued in a quantity such that the sum of total
capital (core capital plus general allowance for losses) plus the outstanding
balance of qualifying subordinated debt will equal or exceed the sum of
outstanding net MBS times 0.45 percent and total on-balance sheet assets times
4 percent. 2

 

1 

The interim risk-based capital stress test, an initiative undertaken by the
corporations in 2000, was superseded by the implementation by OFHEO of the risk
based capital stress test in 2002.

2

Qualifying subordinated debt is defined as subordinated debt that contains the
interest deferral feature described below. The interest deferral requires the
deferral of interest payments for up to 5 years if: The corporation’s core
capital falls below 125% of critical capital or The corporation’s core capital
falls below minimum capital AND, pursuant to the corporation’s request, the
Secretary of the Treasury exercises discretionary authority to purchase the
company’s obligations under Section 306(c) of the Freddie Mac Charter Act and
Section 304(c) of the Fannie Mae Charter Act.

Calculations of percentages and remaining life will be as of the last day of
each month and effective until the last day of the following month.

Subordinated debt meeting all the conditions specified above will be discounted
for the purposes of this calculation as it approaches maturity in the following
manner: one-fifth of the outstanding amount is excluded each year during the
instrument’s last five years before maturity. When remaining maturity is less
than one year, the instrument is entirely excluded. Remaining life to maturity
for subordinated debt that is callable before maturity will be calculated by the
final maturity of the subordinated debt.

 

1



--------------------------------------------------------------------------------

The Honorable Stephen A. Blumenthal

September 1, 2005

Page 2

 

  •  

The corporations shall take reasonable steps to maintain outstanding
subordinated debt of sufficient size to promote liquidity and reliable market
quotes on market values.

 

  •  

Every 6 months, commencing January 1, 2006, each corporation will submit to its
OFHEO Examiner-in-Charge a subordinated debt management plan that includes any
issuance plans for the upcoming six months. The plan also will include:

 

  •  

An assessment of the liquidity of current outstanding issuances including, where
available, bid-offer spreads and dealer price quotes

 

  •  

An assessment of the prevailing market conditions for new issuances

 

  •  

The capital needs of the corporation

 

  •  

Where available, information on the investor base of outstanding subordinated
debt

 

  •  

Other relevant factors, including, but not limited to, excessive cost.

The plan may be updated, as appropriate, to reflect changes in circumstances and
market conditions.

 

  •  

OFHEO will evaluate each plan submitted and provide the corporation with its
views.3

 

  •  

If OFHEO does not object to a plan submitted to it by a corporation, then the
corporation may proceed to implement the plan.

 

  •  

Each quarter the corporation shall submit to OFHEO calculations of its quantity
of subordinated debt and total capital as part of its quarterly capital report.
OFHEO will disclose each corporation’s calculation as a separate item in its
quarterly capital classification of each corporation.

2. Liquidity Management and Contingency Planning

Each corporation will comply with principles of sound liquidity management
consistent with industry practice. In addition, each corporation will:

 

3 

The plan submitted to OFHEO may include information including, but not limited
to, the amount, timing and feasibility of issuing such debt, particularly in
situations where current financial statements for a corporation are not
available.

 

2



--------------------------------------------------------------------------------

The Honorable Stephen A. Blumenthal

September 1, 2005

Page 3

 

  •  

Maintain a portfolio of highly liquid assets. The size of this liquid asset
portfolio will be established by each corporation and assessed by the OFHEO
Examiner in Charge.

 

  •  

Maintain a functional contingency plan providing for at least three months’
liquidity (using internal forecasts) without relying upon issuance of unsecured
debt.

 

  •  

Periodically test the contingency plan in consultation with its OFHEO
Examiner-in-Charge.

3. Public Disclosures

Each corporation will provide periodic public disclosures on its risks and risk
management practices and will inform its OFHEO Examiner-in-Charge of the
disclosures.4 These disclosures for each corporation will include:

Subordinated Debt Disclosure

 

  •  

Compliance of the corporation with the commitment regarding subordinated debt,
including a comparison of the quantity of subordinated debt and total capital to
the levels set forth above.

Liquidity Management Disclosure

 

  •  

Compliance of the corporation with the plan for maintaining three months’
liquidity and meeting the commitment for periodic testing.

Interest Rate Risk Disclosures

 

  •  

Monthly averages of its duration gap. Each corporation will work with OFHEO to
try to align its measures as much as practicable.

 

  •  

Monthly disclosures of the impact on its financial condition of both a 50-basis
point shift in rates and a 25-basis point change in the slope of the yield
curve.

Credit Risk Disclosures

 

  •  

Quarterly assessments of the impact on the corporation’s expected credit losses
from an immediate 5 percent decline in single-family home prices for the entire
U.S.

 

  •  

Impact will be reported in present value terms and measure losses to the
corporation both before and after receipt of private mortgage insurance claims
and other credit enhancements.

 

4 

Disclosures may be affected by situations where current financial statements are
not available for a corporation; this should be reported to OFHEO.

 

3



--------------------------------------------------------------------------------

The Honorable Stephen A. Blumenthal

September 1, 2005

Page 4

Public Disclosure of Risk Rating

 

  •  

Each corporation will seek to obtain a rating that will be continuously
monitored by at least one nationally recognized statistical rating organization.

 

  •  

The rating will assess, among other things, the independent financial strength
or “risk to the government” of the corporation operating under its authorizing
legislation but without assuming a cash infusion or extraordinary support of the
government in the event of a financial crisis.

4. Monitoring, Review and Amendment

 

  •  

OFHEO will monitor and report whether each corporation is meeting the terms of
the above commitments.

 

  •  

Each corporation will be responsible for reporting to OFHEO concerning its
implementation of these commitments, changes in circumstances and market
conditions affecting the corporation’s ability to implement the commitments, and
possible amendments to any of these commitments.

 

  •  

The OFHEO Examiner-in-Charge for each corporation, in consultation with the
corporation, will routinely monitor the effectiveness of these commitments and
all materials submitted to OFHEO shall be provided to the Examiner-in-Charge.
The OFHEO Examiner-in-Charge will serve as the primary contact for the
corporations.

Fannie Mae and Freddie Mac are pleased to agree with OFHEO regarding the process
for implementation of the commitments set forth above. We believe this step will
significantly enhance the flexibility and continuing effectiveness of the above
commitments. We appreciate the opportunity to work with you on this subject and
we will of course continue to do so as we move forward.

Sincerely,

/s/ Daniel H. Mudd

 

4



--------------------------------------------------------------------------------

[OFHEO LETTERHEAD]

September 1, 2005

Mr. Daniel H. Mudd

President and Chief Executive Officer

Fannie Mae

3900 Wisconsin Avenue, NW

Washington, DC 20016-2892

Dear Mr. Mudd:

I am in receipt of your letter of September 1, 2005 proposing an agreement under
which Fannie Mae would issue subordinated debt pursuant to a bi-annual plan
reviewed by OFHEO and subject to the continuing oversight of the agency. The
agreement also encompasses Fannie Mae making public disclosures related to risk
and represents the transformation of the “voluntary initiative” announced by
your company on October 19, 2000, into an enforceable agreement with your
federal regulator.

OFHEO agrees to your proposal. This exchange of letters constitutes a written
agreement for the purposes of subtitle C of the Federal Housing Enterprises
Financial Safety and Soundness Act of 1992.

The evolution of the voluntary nature of the initiatives into a formal
regulatory process enhances the strength of the commitments of the enterprise to
public disclosure and furthers the goal of ensuring the safe and sound operation
of the company in an environment which includes discipline imposed by the
financial markets. OFHEO will address any additional implementation matters that
may be required as they arise.

We look forward to working with you on this matter.

 

Sincerely, /s/ Stephen A. Blumenthal

Stephen A. Blumenthal

Acting Director

 

5